By Judge Thomas D. Horne
This case was heard without a jury upon a removal from the General District Court of Loudoun County. At the conclusion of the evidence and arguments of counsel, the Court found in favor of the plaintiff upon her claims of breach of her employment contract with the defendants and of the provisions of the Fair Labor Standards Act. Judgment was awarded upon these claims in the amount of $2,249.16. Included in the sum recovered are wages for holiday periods for which compensation was provided in the employment contract. Counts alleging breach of a vehicle loan contract, fraud, and unjust enrichment were stricken after the presentation of plaintiffs case. Liquidated damages were not found to be recoverable on the Fair Labor Standards Act.
Plaintiff has submitted an attorney’s fees claim for 108.7 hours at $160.00 per hour. Additionally, costs in the amount of $1,063.60 incurred in the taking of two depositions are claimed. Plaintiff has filed a detailed declaration as to why a recovery of $18,455.60 is justified under the circumstances ofthis case.
Plaintiff is entitled to recover those fees and costs that are reasonable. In determining the reasonableness of the fee to be charged against the defendants, the Court may consider such factors as the time required, nature of the issues in controversy, customary fees charged for similar services, the amount in controversy and damages recovered, and the experience and ability of the lawyer. Virginia Rules of Prof 1 Conduct R. 1.5 (2002).
*428The plaintiff did not prevail on all of the issues in controversy. Three claims did not survive a motion to strike. Defendants’ failure to comply with the provisions of the Fair Labor Standards Act and of the contract of employment with the plaintiff resulted in a recalculation of the minimum wage for work performed without the benefit of offsets for room and board. The hours worked were readily obtainable from the calendar kept by the defendants.
Attorney’s fees are not penal in nature. They should not be used to punish a party who, in good faith, failed to live up to their responsibilities under the Act. Recovery is limited to what is reasonable based upon an objective assessment of the time and effort necessary to effect the result obtained.
Counsel fees and costs in the amount of $2,100.00 will be awarded to the plaintiff.